We cannot imagine how, in any proper sense, the burning of log-heaps in one's own enclosed field, can be called burning his woods. The term "woods," as used in the statute, (see Rev. Stat., ch. 16; Rev. Code, ch. 16, sec. 1) means forest lands in their natural state, and is used in contradistinction to lands cleared and enclosed for cultivation. The statute is a penal one, and must, therefore, be construed strictly; but, whether construed strictly or liberally, we are clearly of opinion that the facts proved do not bring the defendant either within the letter or spirit of it. The judgment must be affirmed.
PER CURIAM.                               Judgment affirmed.